BASCHAB, Judge,
concurring specially.
I concur with the majority opinion. However, I write specially to urge the Alabama Supreme Court to overrule Barnes v. State, 621 So.2d 329 (Ala.Crim.App.1992), to the extent it holds that an appellate court may stay proceedings on direct appeal if a Rule 32 petition is filed during the pendency of the direct appeal. This case is an excellent example of the confusion, problems, and inconsistencies that frequently occur when a direct appeal is stayed pending the outcome of Rule 32 proceedings in the circuit court. I further urge the Alabama Supreme Court to revise Rule 32.6(c), Ala.R.Crim.P., and state specifically that a circuit court must dismiss a Rule 32 petition that is filed during the pendency of a direct appeal.